Porter, J.
(dissenting) : I concur in the foregoing dissenting opinion of Mr. Justice West. I think it is due . to the attorney-general to say that no pretense is made that he has been or is opposed to the enforcement of the prohibitory law, or that he has even been lukewarm in the performance of his duties in that respect. On the contrary, the record .in this case discloses what every person familiar with public affairs knows to be true— that the attorney-general has devoted a very large portion of his time and energies, since he took his office, to the vigorous enforcement of the liquor law in every part of the state where it has been violated. It is to be regretted that this court has been called upon to give serious and grave consideration to what turns out to be a mere “tempest in a teapot.” From the correspondence between the two officials, which was conducted entirely through the public press, instead of in the usual and ordinary course, it seems to be the desire of one of the parties to have a certain person compelled to testify as a witness concerning his knowledge of alleged violations of the prohibitory law. If the only.purpose of the-governor was to bring about the prosecution' of some person or persons supposed to have violated the law, it seems quite obvious that all that was necessary for him to do in the discharge of his supreme executive duty of enforcing the law was to direct the attorney-general to investigate the alleged violation and to prosecute the guilty persons, furnishing such information as he possessed as to names of witnesses; and leaving it to that officer to use his own judgment and discretion as to the means to be employed in such prosecution. The statute prescribes what the duties of the attorney-general are when he has been notified that the law has been violated. It authorizes but does not require him to issue subpoenas for such witnesses. If, in his judgment, he has sufficient information to warrant the filing of an information, he may proceed at once without causing any witness to be examined before an officer.
*196Ample means are provided by the constitution for removing from office an unfaithful constitutional officer. If the attorney-general fails to perform his duty, or acts ■corruptly, he can be removed by impeachment; but we have no right to compel him to perform any act which is discretionary. This court has in a number of instances ousted from office a county attorney who so neglected the prosecution of criminal cases as to forfeit his right to the' office, but no one has ever supposed the court could by mandamus compel a county attorney to perform an act which involves his discretion; for instance, to call a particular witness to the stand or to conduct a prosecution in a particular way. The effect of the decision in this case is that, at the suit of the .governor, this court can by mandamus compel the attorney-general to conduct the prosecution of any criminal or civil proceeding in the way the governor has directed, and to call to the stand any witness whom the governor for any purpose of his own may desire to have testify, and without regard to whether to do so would in the judgment and discretion of the chief law officer prejudice the best interests of the state. If the governor has this authority, he necessarily has the power to direct when the examination of such witness shall end, what questions shall be asked, and may direct and control the conduct of any prosecution which the attorney-general has instituted for the enforcement of any law.